DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-24 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 11 and 23 are objected to because of the following informalities:  
Claim 11, line 1: “forms hydrocarbons” should read “formed hydrocarbons”.
Claim 23, line 7: “and” should be added to the end of the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1-24 are rejected for reciting “flowable form” because it is unclear what the intention of the phrase is and how the scope of the claims is meant to be limited by the phrase. It is not clear whether flowable form is meant to define a certain phase of the oxygenated polymer (e.g. solid or liquid) or a certain degree of flowability. The specification appears to suggest that a flowable form of oxygenated polymers may include solids or slurries in which the solids are solvated and melted polymers (i.e. liquid phase) ([33]; [34]). It is unclear how one is to determine whether a feedstock is in a flowable form or not, and it would appear that any form of the oxygenated polymer is to be considered flowable if it is capable of being flowed into the reactor. Clarification and correction is requested. For purposes of examination, any oxygenated polymer that is capable of being passed into a reactor is considered a flowable form of an oxygenated polymer. 

Claim 22 recites the limitation "the gaseous mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 22 is interpreted as being dependent from claim 20 as it is similar to how claims 7 and 8 appear to constructed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this instance claims 6 and 7 disclose that the HDO product is provide following further deoxygenating or a separation from a gaseous mixture, respectively. However, claim 1 already recites that the HDO product is provided from the contacting step. Therefore, claims 6 and 7 appear to contradict the limitation that the contacting step provides an HDO product. Unlike claim 18 which defines that obtaining an HDO product from an HDO effluent involves additional steps, claims 6 and 7 are presented in a manner that appears to provide alternative means for providing the HDO product, and therefore do not further limit claim 1. For purposes of examination, claim 6 is interpreted as “where
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 15-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marker et al. (US 2012/0260563 A1, cited in the IDS dated 08/18/2021).
Marker discloses a process for the production of hydrocarbons from oxygenated feedstocks comprising contacting hydrogen and oxygenated feedstock with a solid hydrodeoxygenation catalyst at a hydrogen partial pressure from 200 psig to 600 psig (Abstract; [0015]; [0022]; [0027]; [0030]; [0058]; [0143]; Examples of Present Invention) . Marker discloses that the oxygenated feedstock may include lignocellulosic biomass such as wood, which comprises lignin, or an oxygenated polymer such as polyethylene terephthalate ([0016]; claim 11). The oxygenated feedstock is in a reduced particle size, provided in a carrier liquid, and/or is completely liquid ([0026]; [0047]) and is therefore considered a “flowable form” as described by the Applicant. Marker further discloses an example in which the hydrogen pressure is 23 bar, which anticipates the claimed range of about 14 to about 35 bar (Examples of Present Invention; [0143]). Therefore, Marker anticipates each and every limitation of claim 1.

In regards to claim 3, Marker discloses an example in which a wood feedstock is used without any solvent, which indicates that 100% of non-gaseous components added to the HDO reactor is the flowable form of the oxygenated polymer (Examples of Present Invention ([0143]).

In regards to claim 5, Marker discloses that the feedstock may comprise polymers or plastics including polyethylene terephthalate ([0047]; claim 11). 

In regards to claim 6, Marker discloses that partially deoxygenated products may be further treated in a hydroconversion reactor to produce fully deoxygenated products ([0035]; [0045]; [0046]).

Marker discloses that the HDO product may be separated from a gaseous mixture and/or aqueous product, wherein the gaseous mixture comprises H2S and ammonia based on the presence of nitrogen and sulfur in the feed ([0065]-[0067]).

In regards to claim 15, Marker discloses that the catalyst may comprise NiMo or CoMo on a porous alumina support ([0081]).

In regards to claim 16, Marker discloses a process for the production of hydrocarbons from oxygenated feedstocks comprising contacting hydrogen and oxygenated feedstock with a solid hydrodeoxygenation catalyst at a hydrogen partial pressure from 200 psig to 600 psig to form an HDO product; withdrawing the HDO effluent and obtaining an HDO product comprising hydrocarbons from the effluent (Abstract; [0015]; [0022]; [0027]; [0030]; [0058]; [0065]-[0067]; [0143]; Examples of Present Invention) . Marker discloses that the oxygenated feedstock may include lignocellulosic biomass such as wood, which comprises lignin, or an oxygenated polymer such as polyethylene terephthalate ([0016]; claim 11) (i.e. oxygenated polymer). The oxygenated feedstock is prepared to be a reduced particle size, provided in a carrier liquid, and/or is completely liquid ([0026]; [0047]) and therefore, Marker is considered to disclose preparing a flowable form of an oxygenated polymer as described by the Applicant. Marker further discloses an example in which the hydrogen pressure is 23 bar, which anticipates the claimed range of about 14 to about 35 bar (Examples of Present Invention; [0143]). Therefore, Marker anticipates each and every limitation of claim 16.

Marker discloses separating an HDO product comprising hydrocarbons from the HDO reactor effluent ([0065]-[0067]).

In regards to claim 19, Marker discloses that the feedstock may be fed to the reactor as a slurry ([0022]; [0047]; claim 18) and is therefore considered to reasonably disclose that the reactor is a slurry reactor. 

In regards to claim 20, Marker discloses that the HDO effluent may be in the form of a gaseous mixture ([0065]).

In regards to claims 21 and 22, Marker discloses that the HDO product may be separated from a gaseous mixture and/or aqueous product, wherein the gaseous mixture comprises H2S and ammonia based on the presence of nitrogen and sulfur in the feed ([0065]-[0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 2012/0260563 A1, cited in the IDS dated 08/18/2021).
In regards to claim 4, Marker does not appear to explicitly disclose that the process has a yield of solids of less than about 1 wt%.
However, Marker discloses a similar hydrodeoxygenation process as recited by the Applicant comprising the same oxygenated feeds, same catalysts, operated at overlapping conditions including temperature and partial pressure, to obtain similar hydrocarbon products ([0027]; [0047]; [0057]; [0058]; [0081]). Therefore, it follows that with the same feed, same catalyst and at the same overlapping conditions, the process of Marker would proceed in substantially the same manner as claimed and have a yield of solids less than about 1 wt%, absent evidence to the contrary. 

Marker discloses that the oxygenated feedstock may be polyethylene terephthalate (PET) (claim 11) and that the hydrocarbon products may comprise a variety of hydrocarbon molecules with boiling points in the range of gasoline, kerosene and diesel fuel ([0065]). 
Marker does not appear to explicitly disclose that the hydrocarbon products include para-xylene when the oxygenated polymer is PET. 
However, Marker discloses a similar hydrodeoxygenation process as recited by the Applicant comprising the same PET feed, same catalysts, operated at overlapping conditions including temperature and partial pressure, to hydrocarbon products with similar boiling points ([0027]; [0047]; [0057]; [0058]; [0081]; claim 11). Therefore, it follows that with the same feed, same catalyst and at the same overlapping conditions, the process of Marker would proceed in substantially the same manner as claimed and produce hydrocarbons including para-xylene, absent evidence to the contrary. 

In regards to claim 14, Marker discloses that the oxygenated feedstock may be wood which comprises lignocellulose, which comprises lignin ([0016]) and that the hydrocarbon products may comprise a variety of hydrocarbon molecules with boiling points in the range of gasoline, kerosene and diesel fuel ([0065]). 
Marker does not appear to explicitly disclose that the hydrocarbon products include gasoline and diesel boiling range hydrocarbons when the feedstock comprises lignin.
However, Marker discloses a similar hydrodeoxygenation process as recited by the Applicant comprising the same lignin containing feed, same catalysts, operated at overlapping conditions including temperature and partial pressure, to hydrocarbon products with similar Marker would proceed in substantially the same manner as claimed and produce hydrocarbons including gasoline and diesel boiling hydrocarbons when the feedstock comprises lignin, absent evidence to the contrary. 

In regards to claim 18, Marker discloses that partially deoxygenated products may be further treated in a hydroconversion reactor to produce fully deoxygenated products ([0035]; [0045]; [0046]).
Marker does not appear to explicitly disclose that the hydroconversion reactor effluent is withdrawn and separated to obtain the HDO product. 
However, Marker teaches separating hydrocarbon products from the hydropyrolysis reactor effluent and it would be obvious that if the products from the hydropyrolysis reactor are subjected to hydroconversion to obtain substantially fully deoxygenated species, that the effluent from the hydroconversion would be subjected to a similar separation to recover hydrocarbon products. One of ordinary skill would find it obvious to modify the process of Marker by applying the same separation techniques to recover hydrocarbon products to the hydroconversion effluent because the hydroconversion effluent comprises similar non-hydrocarbon gases that need to be removed from desirable hydrocarbon products as the hydropyrolysis effluent. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US2012/0260563 A1, cited in the IDS dated 08/18/2021) as applied to claim 1 above, and further in view of Beck et al. (US 2014/0275571 A1, cited in the IDS dated 08/18/2021).
Marker discloses that hydrogen required for the process may be produced from a hydrogen plant ([0073]).
Marker does not appear to explicitly disclose that the hydrogen used comprises both fresh and recycle hydrogen. 
However, Beck, directed to a method of producing hydrocarbons from oxygenated feedstocks comprising hydrodeoxygenation, teaches that hydrogen require for the reaction may be external hydrogen or a combination of external hydrogen and recycled hydrogen ([0072]; [0078]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Marker by using both fresh and recycle hydrogen as taught by Beck because both Marker and Beck are directed to hydrodeoxygenation of oxygenated feedstocks in the presence of hydrogen, Beck teaches that it is well known that hydrogen required for hydrodeoxygenation may be a combination of fresh and recycle hydrogen, and this merely involves applying a known technique of using hydrogen from different sources to provide the hydrogen required for HDO reactions to a similar process to yield predictable results. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US2012/0260563 A1, cited in the IDS dated 08/18/2021) as applied to claim 1 above, and further in view of Biochemtex (WO 2014/063842 A1, cited in the IDS dated 08/18/2021).
Marker discloses that the oxygenated feedstock may be in the form of a slurry comprising solid particles suspended in a carrier liquid ([0022]; [0047]; claim 18). 
Marker does not appear to explicitly disclose that the flowable form of the oxygenated polymer is obtained by heating the oxygenated polymer and combining the oxygenated polymer with a solvent.
However, Biochemtex, directed to the conversion of lignin and lignocellulosic biomass comprising deoxygenation in the presence of a catalyst and solvent, teaches that lignocellulosic feedstocks may be pre-treated to ensure the structure of the lignocellulosic content is rendered more accessible to the catalyst (Abstract; p. 15, third paragraph). The pre-treatment involves heating the oxygenated polymer and combining the oxygenated polymer with a solvent to form a slurry (p. 15, last paragraph; p. 22, second full paragraph).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Marker by forming the flowable oxygenated polymer by pretreating the oxygenated polymer feedstock comprising heating and combining the polymer with a solvent as taught by Biochemtex because Marker and Biochemtex are both directed to the conversion of oxygenated polymer feedstocks such as lignocellulosic feedstocks by deoxygenation, Marker discloses using flowable slurry feedstocks, Biochemtex teaches that heating the feedstock renders the feedstock structure more accessible to the catalyst and that combining with a solvent produces a slurry, and this merely involves applying a known technique of heating and combining with a solvent oxygenated polymers to be subjected to deoxygenation to improve a similar process by and yield predicable results. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US2012/0260563 A1, cited in the IDS dated 08/18/2021) and Biochemtex (WO 2014/063842 A1, cited in the IDS dated 08/18/2021) as applied to claims 1, 9 and 10 above, and further in view of Dahlstrand et al. (US 2018/0142177 A1).
In regards to claims 11 and 12, Marker and Biochemtex both discloses preparing slurry feedstocks wherein solid particles are mixed with a solvent or carrier liquid (Marker – [0022]; [0047]; claim 18; Biochemtex – p. 22). 
Marker and Biochemtex do not appear to explicitly disclose that the solvent or carrier liquid comprises hydrocarbons or formed hydrocarbons in the process, and that the solvent is a product of crude oil refining or paper manufacturing. 
However, Dahlstrand, directed to forming compositions comprising lignin for fuel production, teaches that mixing lignin with a suitable carrier liquid/solvent that is suitable for hydrotreating, wherein hydrotreating results in hydrodeoxygenation ([0060]-[0062]). Dahlstrand teaches that carrier liquid/solvent are used to carry the lignin to a refinery reactor without reacting and may include crude oil, hydrocarbon oil or a mineral oil ([0060]-[0061]; [0064]). Dahlstrand discloses a list of hydrocarbon oils which are considered products of crude oil refining ([0064]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Marker and Biochemtex by using solvents comprising hydrocarbons and solvents that are products of crude oil refining as taught by Dahlstrand as carrier liquids for forming feedstock slurries because Marker, Biochemtex and Dahlstrand are all directed to conversion of oxygenated feedstocks involving deoxygenation, wherein the feedstock may comprise lignin and lignocellulosic Dahlstrand teaches known carrier liquids/solvents in the art for carrying feedstocks to refinery reactors that are suitable for hydrotreating comprising hydrodeoxygenation, and this merely involves substituting one carrier liquid/solvent for another known carrier liquid/solvent suitable for the same type of reaction and similar feedstocks, with the expectation of predictable results. 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US2012/0260563 A1, cited in the IDS dated 08/18/2021), in view of Beck et al. (US 2014/0275571 A1, cited in the IDS dated 08/18/2021).
In regards to claims 23-24, Marker discloses a process for the production of hydrocarbons from oxygenated feedstocks comprising contacting hydrogen and oxygenated feedstock with a solid hydrodeoxygenation catalyst at a hydrogen partial pressure from 200 psig to 600 psig (Abstract; [0015]; [0022]; [0027]; [0030]; [0058]; [0143]; Examples of Present Invention). The claimed pressure range overlaps the range taught by the prior art and is therefore considered prima facie obvious. Marker discloses that the oxygenated feedstock may an oxygenated polymer such as polyethylene terephthalate (claim 11). The oxygenated feedstock is in a reduced particle size, provided in a carrier liquid, and/or is completely liquid ([0026]; [0047]) and is therefore considered a “flowable form” as described by the Applicant. 
Marker does not appear to explicitly disclose that the hydrocarbons are obtained from molecular sub-units between the oxygen atoms in the backbone of the oxygenated polymer. 
However, Marker discloses a similar hydrodeoxygenation process as recited by the Applicant comprising the same PET feed, same catalysts, operated at overlapping conditions including temperature and partial pressure, to hydrocarbon products with similar boiling points Marker would proceed in substantially the same manner as claimed and produce hydrocarbons that are obtained from molecular sub-units between the oxygen atoms of the PET feedstock, absent evidence to the contrary. 
Marker does not appear to explicitly disclose that the hydrocarbons are used for the production of an upgraded polymer. 
However, Beck, directed to a method of producing hydrocarbons from oxygenated feedstocks comprising hydrodeoxygenation, teaches that hydrocarbon products such as xylenes produced from a process comprising hydrodeoxygenation may be used for the production of polymers and renewable plastics ([0074]; [0107]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Marker by using hydrocarbons for the production of an upgraded polymer as taught by Beck because both Marker and Beck are directed to hydrodeoxygenation of oxygenated feedstocks for the production of hydrocarbons boiling in the gasoline to diesel fuel range (Marker – [0065]; Beck – [0107]), Beck teaches that it is well known that hydrocarbon products such as xylenes may be used for the production of polymers such as PET, and therefore this merely involves applying a known technique of using hydrocarbon products to produce upgraded polymers to a similar hydrodeoxygenation process that is expected to produce similar hydrocarbon products. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772